Appeal by the People from a sentence of the Supreme Court, Kings County (Vetrano, J.), imposed January 21, 1981, upon defendant’s adjudication as a second felony offender, the sentence being a term of imprisonment of one and one-half to three years, “concurrent with parole time”. Sentence modified, on the law, by deleting the provision that the sentence shall run concurrently with “parole time” and substituting a provision that the sentence shall be served consecutively to “parole time”. As so modified, sentence affirmed. (See Penal Law, § 70.25, subd 2-a.) Damiani, J.P., Mangano, Cohalan and Thompson, JJ., concur.